Exhibit 10.17(d) Addendum 4 to VAT Lease DC 1 Addendum 4 to the "Agreement for the availability of space for the storage of goods and offices for the management of this", dated August 12, 2002 Between the undersigned: 1. The limited liability company Prologis Belgium II BVBA, having its registered office at 2850 Boom, Scheldeweg 1, registered with the Crossroads Bank for Enterprises under the number 0472.435.431 (RLE Antwerp) and with VAT number 0472.435.431, represented by Mr. Bram Verhoeven, holder of a special proxy, Hereafter referred to as "Prologis"
